His Honor,
JOHN ST. PAUL,
rendered the .opinion and decree of the Court, as follows:
This suit involves only issues- of fact. It comes to us from the District Court with a judgment for plaintiff, and *168was submitted here on briefs to be furnished, but which in point of fact have never been filed by appellant.
Opinion and decree, January 9th, 1917.
Plaintiff was to furnish defendant an ice water, machine which he did, and the price which he charges seems reasonable. He and his engineer both testify that the machine furnished was set up according to specifications and capable of doing the work required, but for its being handled by an incompetent employee, and we believe their story to be true.
For it was shown that since the machine had been placed in the hands of a competent employee it has done its work with entire satisfaction.
It is true, however, that some changes have been made at the suggestion of that employee which are claimed to have assisted in accomplishing this result. But that signifies nothing. For in that case the plaintiff would still be entitled to the price of the machine and the measure of damages would be the cost of this addition and the losses suffered in the meanwhile. These however were the very matters set up in reconvention, and on these matters defendant has not adduced one line of testimony.
Judgment affirmed.